DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 28 September 2020. 
Claims 16 and 18-30 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and dependents rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, lines 8-9 recite “the user interface includes at least one carrier element which is configured to carry the user interface”, how can the user interface include element that then carries the user interface? Examiner is unclear how to interpret this limitation because how can an element carry itself? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18-19, 21-24, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino (US 2013/0186666).

Claim 16, Yoshino teaches a hand-held power tool (10; Fig. 1), comprising:
a drive unit (31; Fig. 2) actuatable using at least one manual switch (21; Fig. 1);
a housing (11 and 13; Fig. 1); and
at least one user interface (15; Fig. 1), the user interface including at least one operating element (light switching button 23; Fig. 1) and at least one work location illumination unit (first lamp 25; Fig. 1), the work location illumination unit including at least one illuminant and at least one light guiding element (25; Fig. 1; lamps are defined as having a light emitting element and a cover),
wherein the hand-held power tool as recited in claim 16, wherein the user interface (15; Fig. 1) includes at least one carrier element (15 and upper surface of 14; Fig. 1) which is configured to carry the user interface and to transfer occurring operating forces into the housing (buttons 22, 23; Fig. 1), 
wherein the carrier element at least one light guiding carrier element (25; Fig. 1), the light guiding carrier element carrying at least the light guiding element (15 and upper surface of 14; Fig. 1) is configured as at least one light guiding carrier element (25 part of upper surface 14 holds the cover of lamp; Fig. 1), the light guiding carrier element (25; Fig. 1) carrying at least the light guiding element (25; Fig. 1; lamps are defined as having a light emitting element and a cover.

Claim 18, Yoshino teaches the hand-held power tool as recited in claim 17, wherein the carrier element (15 and upper surface of 14; Fig. 1) is configured as: (i) at least one operating carrier element (15; Fig. 1), the operating carrier element carrying at least the operating element (23; Fig. 1). 

Claim 19, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element includes at least one receptacle for an electrical contacting of the user interface (“A control board is accommodated within the battery pack attachment 14 located at a back side of the operation panel 15 and connected to each button of the operation panel 15 or a lamp.” ¶[0023]).

Claim 21, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element (25; Fig. 1) includes at least one recess through which at least the light guiding element is feedable (see Fig. 1 showing 25 located in a recess in comparison to the housing of the tool).

Claim 22, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding element is attached to the light guiding carrier element (25; Fig. 1; lamps are defined as having a light emitting element and a cover).

Claim 23, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element and the light guiding element are designed in one piece (25; Fig. 1; lamps are defined as having a light emitting element and a cover, the holder of the cover and the carrier are shown as a one piece).

Claim 24, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element includes at least one mounting unit configured to mount the user interface at the housing of the hand-held power tool (“an operation panel 15 and a first lamp 25 are provided on an upper surface side of the battery pack attachment 14” ¶[0020]; at least one mounting unit is holding it on to the tool).

Claim 27, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the operating carrier element is attached to the light guiding carrier element (15, 25; Fig. 1; ¶[0020]).

Claim 28, Yoshino teaches the hand-held power tool as recited in claim 16, wherein the operating element (23; Fig. 1) is used to at least to control and/or regulate the work location illumination unit (“a mode switching button 22 for changing an operating mode and a light switching button 23 for lighting the first lamp 25 and the second lamp 32.” ¶[0021]).

Claim 29, Yoshino teaches the hand-held power tool as recited in claim 16, wherein the user interface includes at least one further operating element (mode switching button 22; Fig. 1), the further operating element being used to at least: (i) set a rotational speed level (¶[0032]).

Claim 30, Yoshino teaches the hand-held power tool as recited in claim 16, wherein the housing includes at least one hand-held power tool rechargeable battery pack (16; Fig. 1) holding device at which the user interface is situated (“A control board is accommodated within the battery pack attachment 14 located at a back side of the operation panel 15 and connected to each button of the operation panel 15 or a lamp.” ¶[0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 2013/0186666) in view of Nagasaka (US 2017/0151657).

Claim 20, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element (25; Fig. 1). 
Yoshino does not expressly teach the light guiding carrier element includes at least one volume equalization element at least for the operating element.
However, Nagasaka teaches light guiding carrier element (50; Fig. 7) includes at least one volume equalization element at least for the operating element (see Fig. 7 showing a gaps around s1-s3 and d1-d3, which would act as a volume equalization element). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Yoshino, by having air gaps between elements, as taught by Nagasaka, so the buttons are easy to press and when the button are pressed there a void for them to be received without increasing pressure in the cavity. 

Claim 25, Yoshino teaches the hand-held power tool as recited in claim 24. 
Yoshino does not expressly teach the mounting unit includes a first at least partially circumferential mounting element, and the housing includes at least one at least partially circumferential holding element, the first mounting element and the holding element establishing an operative connection for vertically mounting the user interface.

    PNG
    media_image1.png
    767
    594
    media_image1.png
    Greyscale
However, Nagasaka teaches a mounting unit includes a first at least partially circumferential mounting element, and the housing includes at least one at least partially circumferential holding element, the first mounting element and the holding element establishing an operative connection for vertically mounting the user interface (see annotated Figs. 4&5; ¶[0009]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Yoshino, by the mounting elements, as taught by Nagasaka, for securely mounting a user interface in a housing and so the interface doesn’t project beyond the housing. 


    PNG
    media_image2.png
    806
    614
    media_image2.png
    Greyscale
Claim 26, Yoshino as modified by Nagasaka teaches the hand-held power tool as recited in claim 25, wherein the mounting unit includes a second at least partially circumferential mounting element, and the housing includes at least one at least partially circumferential setting element, the second mounting element and the setting element establishing an operative connection for horizontally mounting the user interface (Nagasaka: annotated Fig. 6).

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 
Applicant’s Argument:
“Yoshino disclose or suggest a carrier element is configured as at least one light guiding carrier element, the light guiding carrier element carrying at least the light guiding element. Instead, Yoshino disclose an operation panel 15 and a first  lamp 25 provided on an upper surface side of a battery pack attachment 14. The operation panel 15 is provided with a mode displaying lamp 33 for displaying a current operating mode, a mode switching button 22 for changing an operating mode and a light switching button 23 for lighting the first lamp 25 and the second lamp 32. The light switching button 23 is intended to switch the illumination intensity of the first lamp 25 and the second lamp 32 every time when being pressed. As shown, for example, in Figure 1 of Yoshino, operation panel 15 and first lamp 25 are located at separate areas of the upper surface side of a battery pack attachment 14, and operation panel 15 does not carry first lamp 25, as in the context of the present invention. Thus, nowhere, does Yoshino disclose the abovementioned features.”
Examiner’s Response:
The term “carrier element” is very broad, which can include the whole tool or any portion of the tool. Yoshino teaches the elements of 15 and the upper surface of 14 is the carrier element. Therefore, element 25 of Yoshino is carried by the upper surface of 14 and teaches the claim as written. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731